Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 19, 2020

The Court of Appeals hereby passes the following order:

A20A1494. JUSTICE LITTLE v. THE STATE.

      Justice Little was sentenced as a first offender. Following a hearing, the trial
court revoked Little’s first offender status, and Little appeals. We, however, lack
jurisdiction.
      First, because the underlying subject matter of Little’s appeal is the revocation
of his first offender probation, he was required to file an application for discretionary
appeal to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v. State, 322
Ga. App. 269, n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105 (485
SE2d 214) (1997). His failure to do so deprives us of jurisdiction over this appeal.
      Second, Little’s pro se application is a nullity because he appears to be
represented by counsel in the trial court. See Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (“A criminal defendant in Georgia does not have the right to
represent himself and also be represented by an attorney, and pro se filings by
represented parties are therefore unauthorized and without effect.”); accord White v.
State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017); Jacobsen v. Haldi, 210 Ga. App.
817, 818-819 (1) (437 SE2d 819) (1993).
    For these reasons, we are unable to entertain this direct appeal, which is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/19/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.